DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The abbreviation of “UI” recited in claim 1, line 13 is vague and indefinite because it is not clearly defined. It is suggested to be written (at least for the first occurrence) in full term.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2011/0164106) in view of Kwon et al (US 2017/0303326).
Regarding independent claim 1, Kim, as shown in figure 3, teaches an electronic comprising a communication circuit (100); a display (140); a memory (150); and at least 
Regarding dependent claim 2, Kim further teaches all subject matter claimed. See fig. 3 and [0110]; and figure 7B: the videos of the user and the counterpart are displayed on the screen and the video communication can be performed.
Regarding dependent claim 3, Kwon further teaches all subject matter claimed. See [0362]; and figure 15: a third device requests a second device to write the address of the first device in the Peer Device in order for the second device to connect with the first device.
Regarding dependent claim 7, Kim further teaches all subject matter claimed ([0102]-[0103], [0110]-[0113]; and figs 2 and 6-7B: search for connectable external devices; and display a pop-up window including a 'Switch' for active video communication) and Kwon further teaches a third device requests a second device to write the address of the first device in the Peer Device in order for the second device to connect with the first device ([0362] and fig. 15).
Regarding dependent claim 8, Kim further teaches all subject matter claimed. See [0113]; and figs 7B and 14: when the user selects the 'End' button during the active video communication, the video communication that is being performed ends and the connection with the first video communication apparatus may be terminated.

Claims 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2011/0164106) in view of Kwon et al (US 2017/0303326) and further in view of Frank et al (US 2003/0224840.
Regarding dependent claims 4-6, Kim and Kwon teaches all subject matter claimed except to further teach that processor is configured to identify the second external electronic device in response to identification of a distance between a vehicle comprising the second external electronic device and a user of the electronic device, the distance corresponding to a distance less than a designated distance (claim 4) or the processor is configured to control the electronic device to: based on a wireless signal emitted from at least one of the second external electronic device or a vehicle comprising the second external electronic device, identify a state of the electronic device entering into the vehicle based on ultrawide band (UWB) or Bluetooth low energy (BLE); and in response to the identification of the state of the electronic device entering into the vehicle, display the UI for connecting the first external electronic device and the second external electronic device on the display (claims 5 and 6).  However, Frank, from the same field of endeavor, teaches setting up a short-range communications link (distance is inherently determined for short-range communications) between a mobile telephone and a telematics device in the vehicle via a Bluetooth when a mobile telephone enters a short-range radio reception area of a telematics device in a vehicle; and display a corresponding status. See [0047] and fig. 2. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kim as modified by Kwon by employing the 
Regarding claim 9, the same rationale is applied as for claims 4-6 above and Frank further teaches authorizing the mobile telephone by comparing a device identifier of the mobile telephone; and setup a short-range communications link between a mobile telephone and a communication device of the vehicle ([0042], [0047]).

Allowable Subject Matter
Claims 10-20 are allowed over prior art of record.

Conclusion
Examiner's note: Examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References Reed (US 2008/0045234), Song et al (US 2017/0155720), Kang et al (US 2018/0317079), Kim et al (US 2018/0348893) and .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571) . The examiner can normally be reached on Monday to Friday from 9:00 to 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth N Vanderpuye, can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636